Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,189,106
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘928 is broader in scope than ‘106 and all limitations in ‘928 are present in the corresponding claims. 
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. 11,189,106
Table 2 below lists corresponding claims between the present application and U.S. Patent No. 11,189,106
Table 1. Example Claim Mapping
17/408,928
11,189,106
1. A device, comprising: 

a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 










generating a first model to present by user equipment of a user, the generating the first model being based upon a decorating style preference of the user and one or more images that are received from the user equipment, the decorating style preference comprising a textual label from a taxonomy of visual descriptors, the one or more images depicting an environment in which remodeling is desired, and the first model comprising a first remodeling proposal for the environment; 











sending, to the user equipment, the first model, the sending of the first model facilitating display by the user equipment of a first depiction of the environment as proposed by the first remodeling proposal; and 


generating a second model to present by the user equipment, the generating the second model being based upon the decorating style preference, the one or more images, and feedback information that is received from the user equipment, the feedback information regarding the first remodeling proposal, and the second model comprising a second remodeling proposal for the environment.
1. A device, comprising: 

a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

storing, in a database, a decorating style preference of a user, the decorating style preference comprising a textual label from a taxonomy of visual descriptors; 

receiving, from user equipment of the user, one or more images depicting an environment in which remodeling is desired; 

generating, via a machine learning process, a first model to present by the user equipment, the generating the first model being based upon the decorating style preference and the one or more images, the first model comprising a first remodeling proposal for the environment; sending, to the user equipment, the first model, the sending of the first model facilitating display by the user equipment of a first depiction of the environment as proposed by the first remodeling proposal; 

receiving, from the user equipment, feedback information regarding the first remodeling proposal; 








sending, to the user equipment, the second model, the sending of the second model facilitating display by the user equipment of a second depiction of the environment as proposed by the second remodeling proposal.



generating, via the machine learning process, a second model to present by the user equipment, the generating the second model being based upon the decorating style preference, the one or more images, and the feedback information, the second model comprising a second remodeling proposal for the environment; and 



Table 2. Corresponding Claims
17/408,928
11,189,106
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claim(s) 1-20 would be allowable upon filing of an approved terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art does not consider “the decorating style preference comprising a textual label from a taxonomy of visual descriptors, the one or more images depicting an environment in which remodeling is desired”
The non patent literature discloses several approaches to generating a second model from a first model based on constraints.  Kan, published after Applicant’s effective filing date, discloses common approaches to generation of a second model: “2. Related Work Existing state-of-the-art methods for automatic interior design can be broadly categorized into three groups: procedural design methods, optimization-based methods, and data-driven approaches.” (Section 2).  Kan does not suggest use of a comprising a textual label from a taxonomy of visual descriptors would have been apparent as of the effective filing date. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611